Case 9:20-cv-81890-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 1 of 4


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: _______________________

 SAM SHUSTER,

                 Plaintiff,

 v.

 HICONVERSION, INC.,
 a Florida Corporation, and ZIJAD
 AGANOVIC, individually,

                 Defendants.
                                                          /

                                             COMPLAINT

         COMES NOW Plaintiff, SAM SHUSTER, by and through his undersigned counsel, and sues

 the Defendants, HICONVERSION, INC. (hereinafter, referred to as “Company”), and ZIJAD

 AGANOVIC, individually, (hereinafter, referred to as “AGANOVIC”), and allege as follows:

         1.      That Plaintiff, a former employee of the Defendants, brings this action to recover

 compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29 U.S.C.

 § 201 et seq and for unpaid wages. The gravamen of this case is that the Plaintiff was a non-exempt

 employee hired by the Defendants, but the Defendants willfully refused to compensate the Plaintiff for

 overtime work performed in direct contravention of the law and for unpaid commissions.

         2.      That jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).

         3.      That the unlawful employment practices alleged below occurred and/or were committed

 within this judicial district.

         4.      That at all times material hereto, Plaintiff was and is presently a resident of this judicial

 district, sui juris and otherwise within the jurisdiction of this Court.



                                                      1
Case 9:20-cv-81890-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 2 of 4


           5.    That at all times material hereto, Defendants were the employers of the Plaintiff, were

 conducting business in this judicial district and were ‘employers’ under the FLSA.

           6.    That at all times material hereto, Defendant, AGANOVIC, individually, acted directly in

 the interests of his employer, the Defendant, Company, in relation to the Plaintiff, and this individual

 Defendant exercised the requisite legal control and otherwise administered the illegal acts as described

 herein on behalf of the Defendant, Company, and is otherwise an ‘employer’ under the FLSA.

           7.    That at all times material hereto, Defendant, Company, was and continues to be an

 ‘enterprise engaged in commerce’ within the meaning of the FLSA.

           8.    That at all times material hereto, Plaintiff was ‘engaged in commerce’ within the

 meaning of the FLSA.

           9.    That the Plaintiff, SAM SHUSTER, was hired as a non-exempt employee by the

 Defendants on February 4, 2019-January 17, 2020.

           10.   During this period, Plaintiff worked an average of 55 hours per week but was paid on a

 fixed salary of $1,153.84, which using a half-time salary rate comes out to be $157.34 per week,

 totaling $7,867.09 during his employment.

           11.   Plaintiff also earned commissions that were not paid to Plaintiff upon his employment

 ending.

           12.   Specifically, Plaintiff is owed commission for the following accounts: Catbird, Hubert,

 Abi and Joseph, and Pat McGrath.

           13.   At 8%, Plaintiff is owed approximately $6,000.00 in commissions.

           14.   Requests made by the Plaintiff for these funds were rejected, as were Plaintiff’s pre-suit

 settlement efforts, leaving Plaintiff with no alternative but to file suit.




                                                      2
Case 9:20-cv-81890-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 3 of 4


                                              COUNT I
                                          FLSA – COMPANY

        Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 14 of this

 Complaint.

        15.     That Plaintiff is entitled to overtime for hours worked pursuant to the FLSA.

        16.     That by reason of the intentional, willful and unlawful acts of the Company in violation

 of the FLSA, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff, SAM SHUSTER, demands judgment against the Company, for all

 damages and relief under the FLSA, including liquidated damages, attorneys’ fees, costs and expenses,

 in addition to all other relief this Court deems just and proper.

                                             COUNT II
                                         FLSA – AGANOVIC

        Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 14 of this

 Complaint.

        17.     That Plaintiff is entitled to overtime for hours worked pursuant to the FLSA.

        18.     That by reason of the intentional, willful and unlawful acts of AGANOVIC in violation

 of the FLSA, Plaintiff has suffered damages.

        WHEREFORE, Plaintiff, SAM SHUSTER, demands judgment against AGANOVIC, for all

 damages and relief under the FLSA, including liquidated damages, attorneys’ fees, costs and expenses,

 in addition to all other relief this Court deems just and proper.

                                   COUNT III
                 UNPAID WAGES/FLORIDA STATUTES § 448.08-COMPANY

        Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 14 of this

 Complaint.

        19.     That the Company as alleged herein and above, has wrongfully withheld unpaid wages


                                                     3
Case 9:20-cv-81890-XXXX Document 1 Entered on FLSD Docket 10/09/2020 Page 4 of 4


 owed to the Plaintiff in the form of commissions.

        20.     That as a result of the Company’s wrongful withholding of Plaintiff’s wages, the

 Plaintiff has been damaged.

        WHEREFORE, Plaintiff, SAM SHUSTER, demands judgment against the Company, awarding

 Plaintiff his unpaid wages, costs, reasonable attorney fees pursuant to Florida Statutes 448.08, as well as

 any other relief as this Court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        Plaintiff, SAM SHUSTER, demands trial by jury.

          Dated: October 9, 2020.                 Respectfully submitted,

                                                  Law Offices of Levy & Levy, P.A.
                                                  1000 Sawgrass Corporate Parkway, Suite 588
                                                  Sunrise, Florida 33323
                                                  Telephone: (954) 763-5722
                                                  Facsimile: (954) 763-5723
                                                  Counsel for Plaintiff

                                                  /s/ Chad Levy
                                                  CHAD E. LEVY, ESQ.
                                                  chad@levylevylaw.com
                                                  Secondary: assistant@levylevylaw.com
                                                  F.B.N.: 0851701
                                                  DAVID M. COZAD, ESQ.
                                                  david@levylevylaw.com
                                                  F.B.N.: 333920




                                                     4
